UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6555


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRAVIS LEON DAVIDSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cr-00885-JFA-1; 3:10-cv-70222-JFA)


Submitted:   June 16, 2011                   Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Travis Leon Davidson, Appellant Pro Se.   Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis       Leon    Davidson         seeks    to    appeal       the    district

court’s    order       denying     relief         on      his    28     U.S.C.A.          § 2255

(West Supp. 2010) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable      jurists          would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,         537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Davidson has not made the requisite showing.

Accordingly,       although      we     grant      leave        to    proceed       in     forma

pauperis on appeal, we deny a certificate of appealability and

dismiss    the   appeal.         We    deny       Davidson’s         motions    to       appoint

counsel    and   his     motion       for    remand.        We       dispense       with    oral


                                              2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3